                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                    BEAUMONT DIVISION

TAURUS CENTAUR                                  §

VS.                                             §                 CIVIL ACTION NO. 1:18cv383

WARDEN, FCI BEAUMONT                            §

                      MEMORANDUM ORDER ADOPTING
            THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Taurus Centaur, proceeding pro se, filed the above-styled petition for writ of habeas corpus.
The court referred the matter to the Honorable Zack Hawthorn, United States Magistrate Judge, for

consideration pursuant to applicable orders of this court. The magistrate judge has submitted a

Report and Recommendation of United States Magistrate Judge recommending a motion for

summary judgment filed by the respondent be granted and the petition dismissed pursuant to Federal

Rule of Civil Procedure 56.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. No objections were filed to the Report and

Recommendation.

                                             ORDER

       Accordingly, the proposed findings of fact and conclusions of law of the magistrate judge

are correct and the report of the magistrate judge is ADOPTED. The motion for summary judgment

is GRANTED. A final judgment will be entered dismissing this petition.

       SIGNED this the 10 day of September, 2019.




                                     ____________________________
                                     Thad Heartfield
                                     United States District Judge
